Citation Nr: 0303283	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for congestive heart 
failure with cardiomegaly.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's case was remanded for 
additional development in October 2001.  It is again before 
the Board for appellate review.

As noted above the veteran's case was previously before the 
Board in October 2001.  At that time the issue of entitlement 
to service connection for degenerative disc disease (DDD) of 
the lumbar spine was on appeal.  The RO granted service 
connection for the DDD of the lumbar spine issue and assigned 
a 10 percent disability rating in August 2002 while the case 
was in a remand status.  The veteran was notified of that 
action in September 2002.  He submitted a notice of 
disagreement (NOD) that same month.  The RO thereafter sent 
the veteran a letter indicating its intention to resolve his 
disagreement.  There is no indication in the claims folder 
that a statement of the case has been issued in response to 
the NOD.  38 U.S.C.A. § 7105(b)(1) (West 2002); see Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (NOD 
regarding disability compensation level separate from prior 
NOD regarding issue of service connection).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision, and a 
timely substantive appeal, filed after a statement of the 
case is issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2002).  
Since an appeal of the rating for DDD of the lumbar spine has 
not been developed for the Board's review, and because it 
appears that the RO is in the midst of working the issue 
raised by the veteran, the decision below is limited to the 
veteran's claim for service connection.




FINDINGS OF FACT

1.  The veteran's congestive heart failure with cardiomegaly 
was first diagnosed many years after service.

2.  Congestive heart failure with cardiomegaly is not 
attributable to the veteran's period of military service.  


CONCLUSION OF LAW

The veteran's congestive heart failure with cardiomegaly is 
not the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1982 to March 
1985.  The veteran reported additional service in the U. S. 
Marine Corps Reserve from March 1985 to September 1986.  A 
review of his service medical records (SMRs) for the period 
from January 1982 to October 1986 does not reflect any 
treatment or evaluation for any heart-related disorder.  The 
veteran's January 1982 enlistment physical examination is 
negative for any report by the veteran of a preexisting 
condition.  His March 1985 separation examination is negative 
for any complaints or findings regarding heart problems.  
Further, the veteran indicated in July 1985, when he was a 
member of the Marine Corps Reserve, that there had been no 
significant change in his physical condition since his last 
physical examination.  He made the same assertion in August 
1985 subsequent to completing a period of active duty for 
training.  A subsequent SMR entry, dated in 1986 but with the 
month indecipherable, noted that the veteran had been treated 
for spinal meningitis and slipped disc.  A VA progress note, 
dated in October 1986, reported that the veteran should avoid 
heavy lifting because he was recently treated for an anal 
fissure.

Associated with the claims folder are two VA Form 10-7131s, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action.  The first form, 
dated in August 1986, reported that the veteran was treated 
at the VA medical center (VAMC) in Jackson, Mississippi, for 
meningitis.  A second form, also dated in August 1986, 
reported that the veteran was treated for an anal ulcer.  
These records corroborate information contained in the SMRs.

The veteran submitted a claim for disability compensation 
benefits for a back disability in April 1999.  He also said 
that he wanted to file a claim for a nonservice-connected 
heart disorder.  The veteran also requested that his claims 
folder be transferred from the Jackson, Mississippi, RO to 
the Montgomery, Alabama, RO.  

The RO wrote to the veteran in June 2000 and said that 
additional evidence was needed to process his claim.  He was 
advised to provide evidence that his claimed disabilities had 
been treated since his discharge from service.  He was 
further advised that the best evidence to provide was 
statements from physicians that had treated him.  He was also 
provided with a release form that he could sign to authorize 
the RO to obtain records on his behalf.  

The RO also wrote to the veteran in June 2000 and informed 
him that he was not eligible for nonservice-connected pension 
benefits because his military service did not occur during a 
recognized period of war.  

The veteran responded in June 2000 and said that he wanted to 
have his heart disorder considered for direct service 
connection.  He said that the disorder either started in 
service or was aggravated beyond normal progression in 
service.  He added that his private doctor had told him that 
the heart disorder was congenital.  He said that his private 
doctor was forwarding medical records to the RO.

Associated with the claims folder are VA outpatient treatment 
records from the VAMC in Biloxi, Mississippi, for the period 
from July 1999 to June 2000.  The records noted that the 
veteran had a history of heart surgery for valve replacement 
in 1996.  There is no mention of any history of heart 
problems prior to 1996.  There is no evidence to link the 
veteran's heart surgery to any incident of service.

Records from the University of South Alabama medical center 
were received in June 2000.  The records covered a period 
from October 1996 to May 2000.  The records show that the 
veteran was evaluated for shortness of breath and substernal 
chest pain in October 1996.  The veteran underwent surgery 
for aortic and mitral valve replacement secondary to 
endocarditis.  His discharge diagnosis was congestive heart 
failure.  There was no opinion relating the veteran's heart 
problems to any incident of service.  Several entries related 
to follow-up treatment reported on the veteran's health 
status.  None of the entries stated that the veteran's heart 
disorder was related to service.  Moreover, there was no 
mention of a history of a heart problem beyond the veteran's 
initial presentation for treatment in 1996.  Finally, there 
was no mention that the veteran's disorder was a congenital 
disorder.

A response to a request for records was received from VAMC 
Jackson in September 2000.  It was reported that the veteran 
was not treated at the facility from April 1998 to the 
present.

The veteran's claim was denied in November 2000.  The basis 
for the denial was that there was no evidence that the 
veteran's heart disorder occurred in or was caused by 
service.  Further, the disorder did not manifest itself to a 
compensable degree within a year after his release from 
active duty in March 1985.  The first objective evidence of a 
heart disorder was in 1996, approximately 11 years after 
service.  The veteran was provided notice of the rating 
decision in December 2000.

The veteran's NOD was received at the RO in December 2000.  
The veteran stated that he was treated for congestive heart 
failure with cardiomegaly while on active duty.  

The veteran's substantive appeal was received at the RO in 
January 2001.  The veteran alleged that he had a heart 
problem in service but it was not properly diagnosed.  He 
said that he had been treated for the condition since he left 
the service.  

The veteran testified at a Travel Board hearing in July 2001.  
The veteran said that he was not treated for any type of 
hypertension or heart condition while on active duty.  
(Transcript p. 9).  The veteran said that he had learned that 
he had had his heart condition all of his life.  He related 
that he lost 65 pounds in 21 days in boot camp.  He said that 
he had constipation and vomited during that time.  He said 
that those symptoms were indicative of a heart disorder 
because he experienced similar symptoms when he was treated 
in 1996.  The veteran thought that his heart disorder was 
first diagnosed in June 1996.  The veteran said that a 
cardiologist told him that the symptoms he had in boot camp 
were a manifestation of the heart disorder.  He also said 
that another doctor told him he had had the heart disorder 
all of his life and that it was probably aggravated while in 
boot camp.  The veteran said there were only two ways to have 
his heart disorder.  One was to have rheumatic fever and the 
other was to be born with it.  He said that he never had 
rheumatic fever.  

The veteran's case was remanded by the Board in October 2001.  
The remand noted that the veteran claimed that his 
cardiologist told him that his heart disorder was congenital.  
The remand also noted that the veteran claimed that the 
cardiologist said that the disorder was aggravated during 
boot camp.  The remand directed that the veteran be contacted 
and asked to provide evidence from the cardiologist to 
support his contentions.  Further, the veteran was to be 
asked to identify sources of treatment so that pertinent 
records could be obtained.

The RO wrote to the veteran in November 2001.  The RO noted 
that the Veterans Claims Assistance Act of 2000 (VCAA) was 
applicable to the veteran's claim and informed the veteran of 
VA's duty to provide notice and duty to assist.  The RO 
essentially quoted language from the Board remand and 
requested that the veteran provide information regarding 
sources of treatment so that records could be obtained.  
Further, the veteran was asked to provide medical opinions 
from his cardiologist(s) to support his contention that his 
heart disorder was a congenital disorder that was aggravated 
during service.  The RO provided the veteran with the 
necessary release forms so that he could authorize the RO to 
obtain records on his behalf.  The veteran was advised that 
the evidence and/or information should be provided in 60 
days.  He was further advised that if the evidence was not 
received within one year, it could affect the effective date 
for the payment of any VA benefits.

There is no indication in the claims folder that the veteran 
responded to the RO's letter.  Associated with the claims 
folder is an inquiry from the veteran's congressional 
representative that was received in May 2002.  Transmitted 
with the inquiry was a letter from the veteran.  In his 
letter the veteran asked that his representative inquire as 
to the status of his claim.  The veteran stated that he had 
not heard anything about his claim since November 7, 2001--
the date of the RO's letter to the veteran.

The veteran was afforded a VA cardiology examination in April 
2002.  The examiner noted that the veteran related having 
symptoms of constipation and vomiting in service as well as 
weight loss.  The veteran did not relate having any 
cardiovascular symptoms until 1996 when he had replacement of 
the aortic and mitral valves.  The examiner provided a 
diagnosis of status post aortic and mitral valve replacement 
in 1996.  The examiner further stated that he had reviewed 
the veteran's SMRs and could find no evidence of 
symptomatology of cardiovascular disease.  The examiner 
opined that it was unlikely that the veteran's current 
congestive heart failure was related to his military service.

Associated with the claims folder in August 2002 were VA 
treatment records for the period from August 2000 to June 
2002.  The records reflected monitoring for his heart 
disorder but there was no evaluation or opinion that linked 
the veteran's heart disorder to service.  Further, there was 
no mention of the disorder as a congenital disorder.  
Finally, an outpatient entry, dated May 23, 2001, noted that 
the physician had reviewed the veteran's record and did not 
find justification to support a diagnosis of congestive heart 
failure at that time and that this condition would be listed 
as being resolved/inactivated.

The veteran was issued a supplemental statement of the case 
(SSOC) in August 2002.  The SSOC informed the veteran that 
there had been no response to the November 7, 2001, letter 
soliciting his input and assistance in developing evidence 
that was favorable to his claim.  The SSOC also reviewed all 
of the evidence of record and confirmed the denial of the 
veteran's claim.

As noted above, the veteran was granted service connection 
for DDD of the lumbar spine.  He submitted a NOD with the 
disability rating assigned in September 2002.  The veteran 
also made comments regarding his claim for his heart 
disorder.  He said that he was treated at the Jackson VAMC 
within weeks of his release from service.  He asked that if 
these records had not been requested and considered that they 
be obtained and reviewed for his claim.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain chronic 
diseases, including arteriosclerosis and cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  



If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West, 12 Vet. App. 254, 259 
(1999) (history of preservice existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b))).  Finally, 
there are certain disorders that are deemed to have 
preexisted service, such as hemorrhoidal tags or tabs.  38 
C.F.R. § 3.303(c).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2002).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

In regard to the issue of whether the veteran's heart 
disorder preexisted his period of service there is no 
objective evidence of record to support the veteran's 
contention that he has a congenital disorder that was present 
when he entered service.  The veteran has said he was told 
that this was the case but has presented no evidence to 
support that contention.  He was requested to provide 
evidence of this fact in November 2001 but failed to respond 
to the request.  The first evidence of a heart disorder is 
contained in the October 1996 records that reported on the 
veteran's surgery.  Those records did not relate to any type 
of history prior to the precipitating events that lead to the 
veteran's hospitalization and surgery.  Further, none of the 
other medical evidence of record refers to the veteran's 
heart disorder as congenital, or life-long.  

Assuming arguendo that the veteran's heart condition is 
congenital and that it preexisted service, there is clearly 
no objective evidence of any aggravation of the condition in 
service.  The veteran has given his lay opinion that symptoms 
of constipation, nausea and vomiting in service represented 
evidence of cardiac-related symptomatology; however, the 
April 2002 VA opinion found no evidence of cardiovascular 
symptoms in the veteran's SMRs.  Thus even if the condition 
existed prior to service there is no competent evidence to 
show any permanent worsening of the condition during service.  
The Board notes that the veteran has alleged that he was told 
his condition was aggravated during service but he has failed 
to provide any competent medical evidence to support that 
contention.  Again he was encouraged to do so by way of the 
November 2001 letter from the RO but he failed to respond to 
the letter.

In regard to service connection on a direct basis, it has 
been noted that the VA examiner opined in April 2002 that 
there was no evidence of cardiovascular symptomatology in 
service and that the current heart-related problems were not 
related to the veteran's military service.  The veteran has 
also claimed that he was treated for his heart disorder 
within weeks of his release from service.  The evidence of 
record does not support that contention.

The veteran testified in July 2001 that he experienced 
symptoms of his heart disorder while in service, and then 
again in 1996.  He did not identify any treatment in the 
interim period.  The 1996 treatment records do not record any 
history of heart problems.  Information from VAMC Jackson 
reflects that the veteran was treated for meningitis and an 
anal ulcer in August 1986, more than a year after his release 
from active duty.  Moreover, SMR entries for the veteran's 
reserve service corroborate treatment for meningitis and an 
anal fissure in 1986, more than a year after he left active 
duty.  The 1986 records from VAMC Jackson and the Reserve 
SMRs do not provide evidence of any treatment for any type of 
heart-related complaints in 1985 or 1986.

Therefore, since there is no competent evidence of a heart 
disorder in service, or treatment for a diagnosed heart 
disorder that was manifest to a compensable level within one 
year of his release from service, and no competent evidence 
to provide a nexus between the veteran's current heart 
disorder and his active service, the claim must be denied.  
Indeed, the competent evidence that has been obtained 
directly refutes the veteran's contention.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for congestive heart failure with 
cardiomegaly.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming service connection for a heart disorder.  His claim 
has been pending since June 2000, with a Board remand in 
October 2001 that further advised him on the evidence 
necessary to substantiate his claim.  There is no additional 
information or evidence needed to substantiate and complete 
his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted his claim for service connection in 
June 2000.  His SMRs, and VA and private treatment records 
were obtained and associated with the claims folder.  His 
claim was denied in November 2000 and he was advised of the 
denial in December 2000.  The rating decision informed the 
veteran that there was no evidence of a heart disorder in 
service and no evidence to link any current disorder to 
service.  

The veteran testified at hearing at Travel Board hearing in 
July 2001.  He said that there was evidence to support his 
contentions that he had a congenital disorder that was 
aggravated in service.  The Board remanded the case in 
October 2001 with specific guidance to the RO to inform the 
veteran of the need to provide such evidence.  The RO wrote a 
detailed letter to the veteran in November 2001 that informed 
him of the need to provide medical opinion evidence favorable 
to his case.  He was further requested to identify sources of 
treatment and provide authorization for the RO to obtain 
records on his behalf.  He was told that the 
evidence/information needed to submitted within 60 days.  If 
it was not received within a year it could have an impact on 
the payment of any VA benefits.

The veteran was issued a supplemental statement of the case 
in August 2002 that contained a review of all of the evidence 
of record.  The veteran's claim remained denied because he 
had not provided evidence of a heart disorder in service, 
evidence of treatment within a year after service, and no 
competent evidence linking his current heart disorder to 
service.  He also has not provided any competent evidence 
that his heart disorder preexisted service and was aggravated 
by service.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  He was notified of the 
evidence necessary to establish service connection.  He was 
kept informed of the evidence developed by VA.  The November 
2000 rating decision and August 2002 SSOC informed the 
veteran as to why the evidence added of record did not allow 
for the grant of his claim.  In summary, the Board finds that 
no additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran was 
afforded a VA examination for the specific purpose of 
providing a medical opinion as to a possible connection 
between the veteran's current heart disorder and his military 
service.  The veteran was requested to provide authorization 
to obtain medical evidence on his behalf but he failed to 
respond to the request.  More importantly the veteran was 
requested to provide medical opinion evidence in support of 
his claim, evidence that could have been of record and 
considered by the VA examiner, but the veteran failed to 
respond to the request.  Evidence of record demonstrates that 
the veteran received notice of the request for such evidence.  
The veteran was also afforded the opportunity to present 
testimony at a VA Travel Board hearing in July 2001.  The 
veteran alleged treatment for his heart disorder immediately 
after service but available VA records and SMRs clearly show 
that such treatment was completely unrelated to a heart 
disorder and subsequent records from 1996 report no such 
history of treatment.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for congestive heart 
failure with cardiomegaly is denied.



__________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

